*234OPINION AND ORDER
The Kentucky Bar Association, as a result of charges against the respondent, L.M. Tipton Reed, Jr., has recommended that he be disbarred.
The respondent, L.M. Tipton Reed, Jr., was found guilty of violating Supreme Court Rule 3.130-1.16(d) when, after his suspension from the practice of law, he failed to refund advanced payment of fees that had not been earned as his client’s case had neither been tried nor concluded. Additionally, the Board found the respondent, L.M. Tipton Reed, Jr., guilty of violating Supreme Court Rule 3.130-1.8(h) when, after respondent was suspended from the practice of law, he attempted to prospectively limit his liability to his client by offering to refund $2,590.50 in exchange for the client executing a “receipt and release.”
Prior disciplinary action reflects that respondent has previously been suspended from the practice of law:
One year 11/03/81;
Two years 04/20/82;
Six months 09/12/84;
Four years 11/29/90; and
Disbarment 08/29/91.
The respondent did not file a notice stating reasons for review by this Court. The decision of the Board of Governors is hereby adopted. SCR 3.370(8). L.M. Tipton Reed, Jr. is disbarred from the practice of law in the Commonwealth of Kentucky.
It is further ordered:
1) Respondent’s disbarment shall be effective with the entry of this Order.
2) Any application for reinstatement filed by respondent shall be governed by SCR 3.520, Reinstatement in Case of Disbarment, or any subsequent amendment to SCR 3.520.
3)Respondent shall pay all costs of these proceedings, including those certified under Rule 3.370. SCR 3.450(1).
4)Respondent shall comply with SCR 3.390 regarding notice to his clients of his disbarment from the practice of law. Such notification shall be by letter duly placed in the United States mail within ten (10) days of the date of this Order. Respondent shall simultaneously provide copies of all letters of notice to the Director of the Kentucky Bar Association.
This Order shall be deemed a matter of public record.
ENTERED: October 24, 1991.
/s/Robert F. Stephens Chief Justice